Citation Nr: 1109011	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether an overpayment of nonservice-connected disability pension benefits was properly created.  

2.  Entitlement to waiver of recovery of an overpayment of nonservice-connected disability pension benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The Veteran's claims file is now in the jurisdiction of the New Orleans, Louisiana VA Regional Office (RO).  

The Veteran testified before the undersigned at a Travel Board hearing in July 2010.  A transcript of the hearing is of record.  He also had participated in a hearing at the RO before a Veterans Service Representative in January 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issue on appeal has been categorized as the propriety of the termination of the Veteran's nonservice-connected disability pension benefits.  However, it is clear from the testimony of the Veteran, who is proceeding pro se, that he disputes the validity of a debt created as a result of overpayment of nonservice-connected disability pension benefits.  See, e.g., Board Hearing Tr. at 12-13; see also RO Hearing Tr. at 3.  Unfortunately, neither the source nor the amount of the debt is clear from the record.  With regard to the source of the debt, correspondence from the RO to the Veteran dated in 2004 reflects that the overpayment was created as a result of a lack of evidence that the Veteran's son was attending school, despite the Veteran's submission of VA Form 21-8960 (Certification of School Attendance or Termination) in May 2003.  However, in correspondence dated from 2006, the source of the debt appears to have shifted to the Veteran's countable income.  

With regard to the amount of the debt, a January 2005 letter from the Debt Management Center reflects that an overpayment of $4,810.00 was created.  However, a June 2006 statement from a collection agency acting on behalf of VA indicates that the Veteran owes $21,518.983.  Moreover, in October 2006, the Veteran submitted a payment of $3,700.00 towards his debt; however, it does not appear that the balance was subsequently adjusted.  In this regard, the January 2008 Supplemental Statement of the Case (SSOC) makes no accounting for the discrepancy in debt amounts or the impact of the Veteran's October 2006 payment.

As such, clarification of the above-cited inconsistencies is necessary before the Board can proceed with adjudication of the claim.  Accordingly, the case is REMANDED for the following action:

1.  Clarify the amount of debt of nonservice-connected disability pension benefits owed by the Veteran (to include the impact of the Veteran's October 2006 payment of $3,700.00), as well as the basis that debt (countable income vs. lack of evidence of his son's attending school).  

2.  In the event the source of the Veteran's debt is countable income, then obtain copies of any pertinent documents (eligibility verification reports, report of medical expenses, etc.) for association with the claims file.

3.  Then verify whether the debt of nonservice-connected disability pension benefits was properly created.

4.  In the event the debt of nonservice-connected disability pension benefits was properly created, then adjudicate the issue of entitlement to waiver of recovery of an overpayment of nonservice-connected disability pension benefits.  If the benefit sought on appeal is denied, the Veteran should be provided with a SSOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


